Citation Nr: 1043479	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-32 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for lateral 
epicondylitis left (dominant extremity) elbow.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly had active service from July 1976 to July 
2006 and reserve service.  

This matter came to the Board of Veterans' Appeals (Board) from 
an October 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded in 
March 2010.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Lateral epicondylitis left (dominant extremity) elbow is 
manifested by flexion limited to 135 degrees, extension limited 
to 0 degrees, supination and pronation limited to 80 degrees, 
with pain with resisted supination; there is no ankylosis, 
impairment of flail joint, impairment of radius or ulna.


CONCLUSION OF LAW

The criteria for a compensable disability rating for lateral 
epicondylitis left (dominant extremity) elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5299-5206 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In a letter issued in 
March 2006, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claim, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in March 2006), 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The United States Court of Appeals for Veterans Claims 
(Veterans Court) also has determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the Veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).   

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability ratings and 
effective dates, because the October 2006 rating decision was 
fully favorable to the Veteran on the issue of service connection 
for lateral epicondylitis left (dominant extremity) elbow, and 
because the Veteran's higher initial rating claim for lateral 
epicondylitis left (dominant extremity) elbow is being denied in 
this decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with respect 
to that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Veterans Court held that, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records, including a compact disc, relevant to the 
issue on appeal have been obtained and are associated with the 
Veteran's claims file; the Veteran does not contend otherwise.  
VA also has provided the Veteran with examinations to determine 
the current nature and severity of his service-connected 
disability.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

Criteria & Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the analysis in 
this decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Veteran has claimed entitlement to an increased initial 
rating for lateral epicondylitis left (dominant extremity) elbow.  
The RO granted service connection in October 2006 and assigned a 
noncompensable rating effective August 1, 2006 under Diagnostic 
Code 5299-5206.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under Diagnostic Code 5299-5206 for limitation of flexion of the 
forearm, flexion limited to 110 degrees is noncompensable and 
flexion limited to 100 degrees warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5206.

Other applicable codes include Diagnostic Codes 5207 and 5213.  
Under Diagnostic Code 5207 for limitation of extension of the 
forearm, extension limited to 45 degrees or 60 degrees warrant a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  
Under Diagnostic Code 5213, for impairment of supination or 
pronation, limitation of supination to 30 degrees or less 
warrants a 10 percent rating and limitation of pronation with 
motion lost beyond the last quarter arch where the hand does not 
approach full pronation warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.

The Veteran underwent a VA examination in March 2006.  He 
reported daily pain.  He stated that he avoided yard work, 
bowling or golf due to elbow pain.  He reported that sometimes he 
could not do pushups.  He stated that he was able to do his 
essential work functions and had not missed any work time.  He 
reported that he altered his work schedule at times so that he 
could postpone certain procedures when his elbow was bad.  He 
denied flare-ups.  

Upon physical examination, there was no left elbow deformity.  
Flexion was to 145 degrees, extension was to zero degrees, 
pronation was to 90 degrees, and supination was to 90 degrees.  
There was epicondyle tenderness at the lateral epicondyle.  
Tinel's sign was negative.  There was no radiation.  Strength was 
5 out of 5.  Pain was not noted during range of motion.  There 
was no additional limitation following repetitive range of 
motion.  The estimate of additional effective loss of range of 
motion with repetition was zero degrees.  The examiner diagnosed 
tiny epicondylar enthesophytes of the left elbow.  

Treatment records from 355th Medical Group dated in November 2006 
reflect that the Veteran reported flare ups with various 
activities such as golf, yard work, writing, and dentistry work.  
Flexion was to 140 degrees, extension was to zero degrees, 
pronation was to 80 degrees, and supination was to 80 degrees.  
Lateral epicondyle was tender to palpation, there was pain with 
resisted MF extension, no varus/valgus instability, motor intact 
in the radial/ulnar/median/ain/pin distributions, sensory intact 
in the radial/ulnar/median distributions, pulse 2+.  He was 
diagnosed with lateral epicondylitis.  In September 2009, there 
was prominent lateral epicondyle of the left elbow, lateral 
epicondyle and extensor carpi radialia brevis origin were tender 
to palpation, there was increased pain with resisted finger/wrist 
extension with the elbow in 90 degree flexion that worsened with 
elbow extension.  There was negative Tinel's.  There was pain 
with resisted supination.  Motor intact in the 
radial/ulnar/median/pin/ain distributions, sensory intact in the 
radial/ulnar/median distributions.  Flexion was to 150 degrees, 
extension was to zero degrees, supination was to 80 degrees, and 
pronation was to 80 degrees.  The Veteran was assessed with left 
elbow lateral epicondylitis.  He had chronic symptoms that have 
increased because the Veteran returned to periodontal work.  

The Veteran underwent another VA examination in October 2009.  He 
reported mild soreness almost daily.  He stated that there were 
flare ups with any repetitive motion which caused increased pain 
3 or 4 times a month.  He denied swelling or affect on work.  He 
stated that golf, yard work, and repairs around the house were 
limited due to the elbow and that he could no longer bowl.  

Upon physical examination, there was slight tenderness at the 
lateral epicondylar region.  There was no swelling or Tinel's 
sign.  Ulnar grove resulted in some complaints of tingling in the 
upper half of the lateral forearm.  Manual muscle strength 
testing was 5 out of 5.  There was no atrophy.  There were no 
complaints of pain on range of motion.  Extension was to zero 
degrees, flexion was to 135 to 140 degrees, pronation was to 85 
degrees, and supination of the forearm was to 85 degrees.  The 
examiner diagnosed lateral epicondylitis.  There was no 
arthritis/degenerative joint disease.  The Veteran was doing 
part-time dentistry, but fulltime administrative work.  As far as 
periodontics is concerned, he stated that there were "many 
factors involved" in his not doing it, including his full-time 
administrative job.  Functional impairment was slight, and there 
was no weakness, fatigability, or incoordination.  

A letter from Dr. B.C.A. dated in October 2009 reflects that the 
Veteran's left elbow pain keeps him from doing dentistry full 
time.  

Based on this evidence, the Veteran at maximum had flexion 
limited to 135 degrees and extension limited to 0 degrees with no 
subjective pain on range of motion, which does not more nearly 
approximate flexion limited to 100 degrees or extension limited 
to 45 degrees, considering 38 C.F.R. §§ 4.40, 4.45, and thereby 
does not meet compensable ratings of 10 percent under Diagnostic 
Codes 5206 and 5207 respectively.  As supination and pronation 
were between 80 and 90 degrees, with pain with resisted 
supination, which does not more nearly approximate supination 
limited to 30 degrees or limitation of pronation manifested by 
motion lost beyond the last quarter of the arc, considering 38 
C.F.R. §§ 4.40, 4.45, a compensable rating for impairment of 
supination or pronation is not warranted under Diagnostic Code 
5213.

As ankylosis, impairment of flail joint, radius or ulna are not 
shown, Diagnostic Codes 5205, 5209, 5210, 5211 and 5212 need not 
be considered.  As the Veteran did not have flexion limited to 
100 degrees and extension limited to 45 degrees, Diagnostic Code 
5208 is not applicable.

As noted previously, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2010); DeLuca, 8 Vet. App. at 204- 07. The Board notes that the 
Veteran has reported left elbow pain since injuring the elbow in 
service in 2003.  The Board finds that the present disability 
rating takes into consideration the Veteran's complaints of pain, 
thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 
204-07.

The Board notes that the RO considered whether to refer this 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  In August 2010, the RO determined that referral 
for an extra-schedular consideration was not warranted.  While 
there is some medical evidence which reflects that the Veteran is 
not doing dentistry full time due to his elbow disability, he has 
indicated that he is performing administrative work and that 
there were a number of factors involved in his decision.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology. Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization. Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating. Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in the Diagnostic 
Codes. In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
there is a preponderance of the evidence against the claim for an 
initial compensable rating for right elbow tendonitis and the 
benefit-of-the-doubt rule does not apply. 38 U.S.C.A. §5107(b).


ORDER

An initial compensable evaluation for lateral epicondylitis left 
(dominant extremity) elbow is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


